Citation Nr: 1209001	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension with palpitations.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected dislocation of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision.

The issues of entitlement to service connection for a sleep disorder, entitlement to an evaluation in excess of 20 percent for service-connected dislocation of the right knee, and entitlement to an initial evaluation in excess of 10 percent for service-connected right knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension with palpitations did not manifest for many years after service, and it is not shown to be causally related to the Veteran's active duty service. 


CONCLUSION OF LAW

Hypertension with palpitations was not incurred in or a result of active duty service and is not presumptively linked thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided, but an examination is not necessary regarding the matter decided herein because there is not indication that the Veteran's claimed hypertension with palpitations might be associated with service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Hypertension was diagnosed many years after service.  There is no competent evidence indicating  that hypertension occurred in service, evidence establishing that it manifested during an applicable presumption period and there is no indication in the record that it is associated with service.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA treatment records, and private treatment records.  The Veteran was not afforded VA medical a examination in connection with this claim because it is unnecessary as described above.  Significantly, neither the Veteran his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Analysis

A thorough review of the service treatment records fails to show findings consistent with hypertension or palpitations in service.  

The earliest post-service medical evidence dates from late 1970.  On VA examination in December 1970, the Veteran's blood pressure was 122/72.  

The first indication of a diagnosis of hypertension is contained in a September 2002 VA progress note, when hypertension was said to be fairly controlled.  In February 2003, the Veteran presented with complaints of palpitations.  The examiner noted the Veteran's hypertension and indicated that the reported palpitations appeared to be benign.  

In November 2003, a VA examiner indicated that the palpitations of which the Veteran complained were benign.  He also diagnosed hypertension.

In March 2011, the Veteran was afforded a VA medical examination in connection with a claim of service connection for diabetes mellitus.  The examination report indicates that the Veteran reported a history of hypertension since the 1980's.

At the outset, because there is no indication of hypertension within the first post-service year, indeed, the first mention of hypertension in the record is several decades after service, service connection for hypertension cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Next, there is no competent or probative evidence of a nexus between the currently diagnosed hypertension and service.  Even according to the Veteran, the condition has only been present since the 1980's.  There is no competent medical opinion of record associating hypertension with service, and the Veteran himself is not shown to be competent to render such an opinion.  See Espiritu, 2 Vet. App. at 494-5; see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, direct service connection for hypertension must be denied.

To the extent that palpitations are associated with the Veteran's hypertension, they are benign.  Service connection is granted to compensate veterans for average impairment in earning capacity resulting from disabilities.  See generally 38 C.F.R. § 4.1 (2011).  Because the manifestation is benign, service connection for it is not warranted.  

In short, for these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for service connection for a hypertension with palpitations.  Hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hypertension with palpitations is denied.


REMAND

Sleep disorder 

Regarding the claimed sleep disorder, a VA medical examination is necessary.  In McLendon, the Court established a low threshold and required only that the indicate that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, supra.  In this case, there is at least some evidence of a sleep disorder that may be related to service or to a service-connected disability.

The service treatment records reflect no sleep problems or diagnoses related to sleep disorders.  A March 2011 Vet Center report, however, indicated that the Veteran reported excessive sleep disturbance.  A December 2006 Vet Center report noted a sleep cycle disturbance.  Service connection is in effect for posttraumatic stress disorder (PTSD), and it is unclear from the Vet Center report whether such sleep problems are a symptom of PTSD or a distinct disorder.  A medical examination, therefore, must be scheduled for a determination as to whether the Veteran suffers from a sleep disorder.  If so, an opinion regarding etiology must be provided.  The examination instructions are contained in paragraph two below.

Right knee 

The Board notes that the Veteran's right knee was rated 20 percent disabling under Diagnostic Code 5010-5257.  38 C.F.R. § 4.71a (2011); see also 38 C.F.R. § 4.20 (2011) (when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  In October 2011, the RO assigned a separate rating for degenerative arthritis of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261, to which it assigned a 10 percent evaluation.  As this separate rating is part of the initial increased rating claim, the Board will ultimately determine whether the 10 percent evaluation under Diagnostic Code 5003-5261 (arthritis based on limitation of motion) is appropriate.

The Veteran's service-connected dislocation of the right knee and service-connected right knee degenerative arthritis were last comprehensively evaluated four years ago.  The Board finds that another examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In August 2011, the RO scheduled an examination of the right knee, which the Veteran cancelled because he was unable to attend the appointment due to health problems.  In the January 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran was unable to attend the examination because of a broken ankle.  Nonetheless, pursuant to the cancellation, the RO denied the Veteran's claim for increase.

Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim an increase for increase the claim shall be denied.  38 C.F.R. § 3.655(b).  Based on the foregoing provision, the RO denied the Veteran's claims for increase.  However, it appears that the Veteran did not fail to appear for the examination.  Rather, it seems that he indicated in advance that would be unable to appear for the examination.  In any event, the Board finds that due to the Veteran's alleged ill health on the date of the examination, he should be given another opportunity to be examined.  The examination instructions are contained in the third paragraph below.

The RO should associate VA treatment records dated from October 24, 2006 to the present with the claims file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA treatment records dated from October 24, 2006 with the claims file.

2.  Schedule a VA medical examination to determine if the Veteran suffers from an actual sleep disorder.  If so, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed sleep disorder is related to service or is the proximate result of or due to a service-connected disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should indicate whether pertinent documents in the claims file were reviewed.  A rationale for all opinions and conclusions should be provided.

3.  Schedule a VA orthopedic examination of the Veteran's right knee.  All symptoms should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with both of the service-connected right knee disabilities.  The examiner should be requested to provide an opinion as to the extent that right knee pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the right knee exhibit weakened movement, excess fatigability, or incoordination.  The examiner also should comment on the effect of the right knee disability on range of motion of that knee.  The examination should indicate whether there is recurrent subluxation or lateral instability of the right knee and, if so, whether it is severe.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should indicate whether pertinent documents in the claims file were reviewed.  A rationale for all opinions and conclusions should be provided.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed and the remaining claims readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


